Title: From George Washington to Elizabeth Foote Washington, 8 October 1797
From: Washington, George
To: Washington, Elizabeth Foote

 

Dear Madam
Mount Vernon 8th Octr 1797.

Your letter of yesterday’s date I have received, and will by tomorrows Post write to my nephew Mr Bushrod Washington (though I fear he is not in Richmond at present) for the Papers contained in the memm you enclosed to me.
Having had as little to do with Lawyers as any man of my age I pretend not to be a competent judge of Mr Swan’s demand. I know as little too of his eminence as a Lawyer—but confess I think his demand high! Yet what else can be done? To employ an ignorant bungler, might, in the end, (if Mr Swan is clever in his profession) be more expensive.
What Mr Johnson’s ideas of the business may be, I know not; but conceive you have misjudged those of Mr Tripletts; for he told me at the meeting in Alexandria that although he did not know how to manage the defence, he was quite willing to contribute to the expence of it.
If however, he, or Mr Johnson proceeds upon the ground that I am more interested in the issue of the suit than those who have the Land in Possession, they will deceive themselves; for I have very good authority for saying that, I am only liable for the Land I sold—not for the improvemts which have been made on it. And if I chose it, might give myself no trouble or concern in the cause, unless the judgment should be unfavourable to the defendants in the first instance, and I should apply for an appeal to the higher Courts.
But knowing as I do, that County Court decisions have some weight on a Jury in the Courts just mentioned, I am ready, and willing to bear a proportion of the expence in the firstinstance; and think the others who are interested, should be brought, before hand, to some explicit declaration of their intention respecting the expence. And Mr Foot, who perhaps has more leisure than I have, had better attempt this. I am—Dear Madam Your Obedt Servant

Go: Washington

